NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Supplement dated June 8, 2011 to the Prospectus dated February 25, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, an account that is subject to an Automatic Asset Accumulation Plan may be opened to purchase Class A or Class C shares with no minimum investment, so long as each monthly purchase is at least $50.An account holding less than $2,000 ($1,000 for IRA accounts) that ceases to participate in an Automatic Asset Accumulation Plan will generally be subject to a $5 quarterly fee. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Bond Index Fund Nationwide International Index Fund Nationwide Mid Cap Market Index Fund Nationwide S&P 500 Index Fund Nationwide Small Cap Index Fund Supplement dated June 8, 2011 to the Prospectus dated March 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, an account that is subject to an Automatic Asset Accumulation Plan may be opened to purchase Class A, Class B or Class C shares with no minimum investment, so long as each monthly purchase is at least $50.An account holding less than $2,000 ($1,000 for IRA accounts) that ceases to participate in an Automatic Asset Accumulation Plan will generally be subject to a $5 quarterly fee. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Enhanced Income Fund Nationwide Government Bond Fund Nationwide Money Market Fund Nationwide Short Duration Bond Fund Supplement dated June 8, 2011 to the Prospectus dated March 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, an account that is subject to an Automatic Asset Accumulation Plan may be opened to purchase Class A, Class B, Class C, Class D or Prime shares with no minimum investment, so long as each monthly purchase is at least $50.An account holding less than $2,000 ($1,000 for IRA accounts) that ceases to participate in an Automatic Asset Accumulation Plan will generally be subject to a $5 quarterly fee. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Fund Nationwide Growth Fund Nationwide International Value Fund Nationwide U.S. Small Cap Value Fund Supplement dated June 8, 2011 to the Prospectus dated March 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, an account that is subject to an Automatic Asset Accumulation Plan may be opened to purchase Class A, Class B, Class C or Class D shares with no minimum investment, so long as each monthly purchase is at least $50.An account holding less than $2,000 ($1,000 for IRA accounts) that ceases to participate in an Automatic Asset Accumulation Plan will generally be subject to a $5 quarterly fee. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Supplement dated June 8, 2011 to the Prospectus dated March 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, an account that is subject to an Automatic Asset Accumulation Plan may be opened to purchase Class A, Class B or Class C shares with no minimum investment, so long as each monthly purchase is at least $50.An account holding less than $2,000 ($1,000 for IRA accounts) that ceases to participate in an Automatic Asset Accumulation Plan will generally be subject to a $5 quarterly fee. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Retirement Income Fund Supplement dated June 8, 2011 to the Prospectus dated March 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, an account that is subject to an Automatic Asset Accumulation Plan may be opened to purchase Class A or Class C shares with no minimum investment, so long as each monthly purchase is at least $50.An account holding less than $2,000 ($1,000 for IRA accounts) that ceases to participate in an Automatic Asset Accumulation Plan will generally be subject to a $5 quarterly fee. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
